Order unanimously modified and, as modified, aflirmed, with costs to plaintiff, in accordance with the following memorandum: The lease agreement between the parties provided that the prevailing party in any suit involving the mutual obligations under the lease shall be entitled, in any judgment recovered, to reasonable attorneys’ fees to be fixed by the court. Accordingly, plaintiff’s application for such fees is granted, the amount thereof to be determined at Special Term. (Appeals from order of Erie Supreme Court—rent.) Present—Dillon, P. J., Cardamone, Simons, Doerr and Moule, JJ.